PER CURIAM.
The appellant challenges his convictions and sentences for first degree felony murder and attempted robbery with a firearm. We find no merit in any of the issues raised by the appellant and affirm.
The appellant correctly argues that he is entitled to jail time credit on both his sentences, which are concurrent. We interpret the written sentences as allowing 191 days jail time credit on both sentences. We affirm the sentences as so interpreted.
Affirmed.
SCHOONOVER, C.J., and DANAHY and LEHAN, JJ., concur.